Exhibit 10.40








December 19, 2016


Guy Smith III
301 Asheton Springs Way
Simpsonville, SC 29681


 

Re:    Separation Agreement and General Release
Dear Guy:
This letter confirms the terms in connection with your separation of employment
from Athene Annuity and Life Company and its affiliates (including without
limitation Athene Holding Ltd.) (collectively, the “Company”). The Company and
you agree that this letter agreement (this “Agreement”) represents the full and
complete agreement concerning your termination of employment with the Company.
In consideration of the mutual promises and agreements contained in this
Agreement, the adequacy and receipt of which each party expressly acknowledges,
you and the Company agree as follows:
1.
You acknowledge and agree that your employment with the Company will terminate
on January 1, 2017 (the “Separation Date”). You acknowledge and agree that you
will cease to hold any and all officer and director positions that you held with
the Company as of such date. You acknowledge and agree that you have no present
or future right to employment with the Company or any of the other Released
Parties (as defined below), and will not apply or seek consideration for any
employment, engagement, or contract with any of them. Notwithstanding the
foregoing, in the future the Company may seek to engage you. In that event, it
is understood that you and the Company may engage in discussions toward a
mutually agreed arrangement.

2.
Subject to the terms of this Agreement and provided that you sign and return
this Agreement to the Company within twenty-one (21) days after your receipt
thereof, you sign and return to the Company the Supplemental Release attached to
this Agreement (the “Supplemental Release”) within 21 days after (but not
before) the Separation Date, and do not revoke this Agreement in accordance with
Paragraph 16 below or Paragraph 5 of the Supplemental Release, and you comply
with this Agreement (including without limitation the provisions of your Share
Award Agreements (defined in Paragraph 3 below), the Company will provide you
the following:

a.
A payment in a gross amount equal to $322,121, which represents your 2016 bonus
that you could have received had you remained employed with the Company through
the date on which 2016 bonuses are paid. This amount (less any required
withholdings) shall be paid to you in lump sum in cash pursuant to the Company’s
standard payroll schedule within 75 days following year end.

b.
Severance in the form of salary continuation payable pursuant to the Company’s
regular payroll practices through June 30, 2017. Any severance that would become
payable prior to the effectiveness of the Supplemental Release will accrue and
become payable in the first regular payroll following its effectiveness. You
agree that, in addition to any other remedies of the Company, the Company’s
obligation to make these severance payments shall terminate in the event you
violate any of the Restrictive Covenants.

c.
Your coverage under the Company’s group health plan(s) will end as of January
31, 2017. You may continue your group health insurance coverage thereafter as
required by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). You will receive information about continuing your health coverage
under COBRA separately following your Separation Date.






--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 2


d.
You will receive a payment equal to the value of your earned and unused 2016 PTO
hours accrued through December 31, 2016.  This payment will be made following
your Separation Date and within the time period provided by applicable law. 

e.
The Company will not exercise the repurchase provisions in the applicable Share
Award Agreement and the Shareholders Agreement with respect to the vested
portion of the Share Awards, which vested position is specified in the Exhibit
to this Agreement.

f.
The noncompetition provisions found in your Share Award Agreements (at Section
7(b) of the Class M-2 Shares Award, the Class M-3 Shares Award, the Class M-4
Shares Award and the Class A (2014) Award), and at the Section 6(b) of the Class
A (2014 Bonus Award) and Class A (2015 Bonus Award)) shall remain in effect only
until June 30, 2017, subject to extension as provided in the Share Award
Agreements in the event of a breach. All other Restrictive Covenants remain in
effect pursuant to their existing terms.

3.
You acknowledge and agree to the following with respect to shares of the
Company:

a.
During your period of employment with the Company, you were provided the
following equity related awards (collectively referred to as the “Share
Awards”):

i.
168,202.16 Class M-2 common shares of the Company pursuant to the Amended and
Restated Restricted Share Award Agreement between you and the Company, dated as
of September 30, 2016 (the “Class M-2 Shares Award”);

ii.
140,000 Class M-3 common shares of the Company pursuant to the Amended and
Restated Restricted Share Award Agreement between you and the Company, dated as
of September 30, 2016 (the “Class M-3 Shares Award”);

iii.
160,000 Class M-4 common shares of the Company pursuant to the Amended and
Restated Restricted Share Award Agreement between you and the Company, dated as
of November 8, 2016 (the “Class M-4 Shares Award”);

iv.
6,000 Class A common shares of the Company pursuant to the Subscription
Agreement between you and the Company, dated as of April, 2012 (“Class A (2012
Subscription Agreement)”);

v.
26,100 Class A common shares of the Company pursuant to the Amended and Restated
Class A Share Award Agreement between you and the Company, dated as of December
13, 2014 (the “Class A (2014 Award)”);

vi.
9,607.99 Class A common shares of the Company pursuant to the Restricted Share
Award Agreement between you and the Company, dated as of April 28, 2015 (the
“Class A (2014 Bonus Award)”);

vii.
3,229 Class A common shares of the Company pursuant to the Restricted Share
Award Agreement between you and the Company, dated as of February 19, 2016 (the
“Class A (2015 Bonus Award)”);

viii.
8,577 Class A common shares of the Company pursuant to Nonqualified Stock Option
Award Notice, with an option date of June 6, 2016 (the “Class A (2016 Option
Award)”);

ix.
1,473 Class A common shares of the Company pursuant to Restricted Share Unit
Award Notice (Time-Based Vesting), with grant date of June 6, 2016 (the “Class A
(2016 Restricted Share Unit Time Award)”); and






--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 3


x.
2,946 Class A common shares of the Company pursuant to Restricted Share Unit
Award Notice (Performance-Based Vesting), with grant date of June 6, 2016 (the
“Class A (2016 Restricted Share Unit Performance Award)”).

b.
The Exhibit to this Agreement lists the vested and unvested portion, calculated
as of the Separation Date, subject to each Share Award and Share Award
Agreement.

c.
In accordance with the term of the applicable documents governing the Share
Awards (e.g., the Plan document (if applicable), the Restricted Share Award
Agreements and Award Notices) (referred to herein as a “Share Award Agreement”
and collectively as the “Share Award Agreements”), except as provided in
Paragraph 3.d., any shares that are unvested as of the Separation Date (as
listed in the Exhibit to this Agreement) shall be forfeited to the Company
without further action on the Separation Date.

d.
As provided in Section 4(a)(iv) of the applicable Share Award Agreement, the
time vested shares subject to the Class M-3 Shares Award and Class M-4 Shares
Award that are unvested as of the Separation Date (14,000 shares and 48,000
shares, respectively) shall be forfeited to the Company without further action
on July 1, 2017, unless they have then vested pursuant to Section 4(a)(ii) of
the applicable Share Award Agreement.

e.
As provided in Section 4(b)(v) of the Share Award Agreement governing the Class
M-4 Shares Award, the unvested performance based Class M-4 Shares may vest
during an 18 month period commencing on the IPO date and shall then be forfeited
to the Company without further action if they have not vested.

f.
You acknowledge that, except as otherwise specifically provided in this
Paragraph 3, you hold no shares or other equity of the Company, and you agree
that you have no right to purchase or acquire any shares or other equity of the
Company now or in the future.

g.
You acknowledge and agree that you remain bound by the Third Amended and
Restated Registration Rights Agreement of Athene Holding Ltd., dated as of April
4, 2014, including specifically the lock-up provisions thereunder.

4.
The Company acknowledges and agrees that you are vested in your accrued benefits
under the Athene Supplemental Executive Retirement Plan (“SERP”) and that you
will be paid your SERP benefits and any other vested accrued benefits to which
you are entitled under the Company’s benefits and compensation plans in
accordance with the respective terms thereof.

5.
The Company acknowledges that you will continue to be covered under its
directors and officers insurance, subject to the terms and conditions of such
insurance. Further, the terms and conditions of the Indemnification Agreement
entered into between the parties on May 29, 2015, are incorporated herein.

6.
All payments made and benefits provided to you shall be subject to customary
withholding and other taxes as required by applicable federal, state and local
law. Notwithstanding anything contained herein to the contrary, you agree that
you, and not the Company, are responsible for any and all taxes payable by you.
The Company is hereby authorized to satisfy any tax withholding obligations
under any of the Share Awards, whether arising in connection with vesting,
exercise or otherwise, by the withholding of shares subject to the award.

7.
You agree to return to the Company no later than 15 days following your
Separation Date all of its property in your possession, custody or control
including, but not limited to, all memoranda, notes, plans, records, reports,
software and data, files (written and electronic), tapes, manuals, personnel
information, employee lists, brochures, catalogs, price lists, cost information,
financial records, customer lists and all copies thereof, cell phones,
computers, information storage devices (including without limitation external
hard drives and thumb drives), keys, credit cards and other equipment.






--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 4


8.
You represent that you (i) are familiar with and have carefully considered the
covenants of your Share Award Agreements, as modified by Paragraph 2.f. of this
Agreement (together, the “Restrictive Covenants”), (ii) are fully aware of your
obligations under the Restrictive Covenants, (iii) agree to the reasonableness
(including without limitation as to length of time and scope, as applicable) of
the Restrictive Covenants and (iv) agree that the Restrictive Covenants are
necessary to protect the Company’s confidential and proprietary information,
good will, stable workforce and customer relations. You further agree and
acknowledge that your breach of any of the Restrictive Covenants would cause
immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. You agree that in the
event of any breach or threatened breach of any of the Restrictive Covenants,
the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, the Supplemental
Release or the Share Award Agreements at law or otherwise, to obtain specific
performance, injunctive relief and/or other appropriate relief (without posting
any bond or deposit) in order to enforce or prevent any violations of the
Restrictive Covenants and/or require you to account for and pay over to the
Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of the Restrictive Covenants, with such payment required if and when
final judgment of a court of competent jurisdiction is so entered against you.
The Company acknowledges and agrees that, for purposes of enforcing the
Restrictive Covenants, your “Termination of Relationship” (as defined in the
Share Award Agreements) shall be deemed to have occurred on January 1, 2017 (the
“Effective Date”). You further agree that the applicable period of time any
Restrictive Covenant is in effect following the Effective Date, as determined
pursuant to Section 7 of the Share Award Agreements, as applicable, shall be
extended by the same amount of time that you are in breach of any Restrictive
Covenant.

9.
In consideration for the compensation and benefits provided hereunder and
conditioned upon the Company satisfying its obligations hereunder, you, and
anyone claiming through you, agree to fully, finally and forever waive, release
and discharge the Company and any and all parents, divisions, subsidiaries,
partnerships, affiliates and/or other related entities of the Company (whether
or not such entities are wholly owned) and each of those entities’ past,
present, and future owners, trustees, fiduciaries, shareholders, directors,
officers, administrators, agents, representatives, members, associates,
partners, employees, attorneys, and the predecessors, successors, and assigns of
each of them (collectively, the “Released Parties”), from any and all claims,
whether known or unknown, which you have or have ever had against any of the
Released Parties arising from or related to any act, omission, or thing
occurring or existing at any time prior to or on the date of your signing this
Agreement including, but not limited to, any and all claims that in any way
result from, or relate to, your employment, compensation, other terms and
conditions of employment, or termination from employment with the Company or any
of the other Released Parties, except benefits to which you are entitled, such
as COBRA, other insurance and pension and 401(k) plan benefits. These released
and waived claims include (except as provided in this Agreement), but are not
limited to: (a) all claims for any compensation payments, bonus, severance pay,
equity or any other compensation or benefit, except benefits to which you are
entitled, such as COBRA, other income and pension and 401(k) plan benefits, (b)
all claims arising under the Share Award Agreements, or the Sixth Amended and
Restated Shareholders Agreement of Athene Holding Ltd. dated as of April 4, 2014
(the “Shareholders Agreement”), (c) all claims that were or could have been
asserted by you or on your behalf: (i) in any federal, state, or local court,
commission, or agency; or (ii) under any common law theory (including without
limitation all claims for breach of contract (oral, written or implied),
wrongful termination, defamation, invasion of privacy, infliction of emotional
distress, tortious interference, fraud, estoppel, unjust enrichment, and any
other contract, tort or other common law claim of any kind); and (d) all claims
that were or could have been asserted by you or on your behalf under the Age
Discrimination in Employment Act (as amended, including by the Older Workers’
Benefit Protection Act) and any other federal, state, or local, employment,
services or other law, regulation, ordinance, constitutional provision,
executive order or other source of law, including without limitation under any
of the following laws, as amended from time to time: the Rehabilitation Act of
1973 (including Section 504 thereof), the Civil Rights Act of 1866, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009,






--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 5


the Family and Medical Leave Act, the Fair Credit Reporting Act, and the Genetic
Information Non-Discrimination Act. Notwithstanding the foregoing, the releases
and waivers in this Paragraph 9 shall not apply to any claim that by law is
non-waivable, such as claims for unemployment or workers’ compensation benefits.
In consideration of your release of the Company and the other Released Parties,
the Company hereby releases you from any and all claims which it has or ever had
against you, to the extent known by the Company or of which the Company should
reasonably be aware, arising from or related to any act, omission or thing
occurring or existing at any time prior to the date that the Company signs this
Agreement including, but not limited to, any and all claims that in any way
result from, or relate to, your employment, compensation other terms and
conditions of employment, or termination from employment with the Company or any
of the Released Parties, provided, however, that the Company is not releasing
you from or with respect to, and the foregoing release by the Company does not
include, any claims arising out of any criminal, fraudulent, intentionally
wrongful or reckless conduct or other gross misconduct by you.
10.
You represent and warrant that you have not filed or initiated any legal or
other proceedings against any of the Released Parties, that no such proceedings
have been initiated against any of the Released Parties on your behalf, that you
are the sole owner of the claims that are released in Paragraph 9 above, that
none of those claims has been transferred or assigned or caused to be
transferred or assigned to any other person, firm or other legal entity, and
that you have the full right and power to grant, execute, and deliver the
releases, undertakings and agreements contained in this Agreement.

11.
Except as otherwise expressly provided in this Agreement, you acknowledge and
agree that you are not entitled to and will not receive any other compensation,
payments, benefits or recovery of any kind from the Company or the other
Released Parties. In the event of any further proceedings whatsoever based upon
any claim released in this Agreement, you hereby waive, and agree that you will
not have and the Released Parties will not be liable to you for, any further
monetary or other recovery of any kind arising out of or related to any such
matter, including without limitation any costs, expenses and attorneys’ fees
incurred by you or on your behalf.

12.
You agree to refrain from all conduct that disparages or damages the reputation,
goodwill, or standing in the community of the Company or any of the other
Released Parties, provided that nothing herein shall prohibit you from giving
truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law. The Company
agrees to direct its executive officers and/or senior management to refrain from
all conduct, verbal or otherwise, that disparages or damages your reputation,
goodwill, or standing in the community, provided that nothing herein shall
prohibit any such executive officer and/or senior management from giving
truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law. You shall direct
all third parties inquiring or reasonably likely to seek a reference
verification about your employment with the Company to Kristi Kaye Burma, SVP,
Human Resources or John Golden, EVP, Legal (or their respective successors),
Athene USA Corporation, 7700 Mills Civic Parkway, West Des Moines, IA 50266. You
agree that, should you seek personal references from any then current Company
employee, you shall notify the Company of your intent to do so along with the
names of such individuals. You acknowledge and agree that any personal reference
provided by a current employee of the Company (i) shall be entirely voluntarily
on behalf of such individual and shall not be considered to have been given in
the individual’s capacity as a Company employee, (ii) shall be considered as
having been given outside the scope of such individual’s duties and
responsibilities as an employee of the Company and (iii) shall not be deemed as
having been given or endorsed by the Company.

13.
For a period of three years following the Separation Date, you agree to
cooperate fully with the Company and the other Released Parties in any
administrative, investigative, litigation or other legal or financial statement
matter(s) that may arise or have arisen involving the Company or any of the
other Released Parties and which in any way relate to or involve your employment
with the Company, provided that any such cooperation shall not unreasonably
interfere with your then current employment or business activities. Your
obligation to cooperate hereunder shall include, without limitation, meeting and
conferring with such persons at such times and in such places as the Company and
the other Released Parties may reasonably require, and giving truthful evidence
and truthful testimony and executing and delivering to the Company and any of
the other Released Parties any truthful papers reasonably requested by any of
them. You shall be






--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 6


reimbursed for reasonable out-of-pocket expenses (including reasonable travel
and hotel accommodations) that you incur in rendering cooperation requested by
the Company after the Separation Date pursuant to this Paragraph 13 subject in
each case to your provision to the Company of reasonable documentation of all
such activities, time and amounts within fourteen (14) days after incurring such
expenses or rendering such cooperation, as applicable. To the extent that the
cooperation under this Paragraph 13 requires more than a de minimis amount of
time, you and the Company agree to negotiate mutually acceptable remuneration
for such additional cooperation. You shall be solely responsible for any and all
federal, state, local and other taxes payable with respect to any and all such
cooperation payments.
14.
YOU ACKNOWLEDGE, UNDERSTAND, AND AGREE THAT: (i) YOU HAVE READ AND UNDERSTAND
THE TERMS AND EFFECT OF THIS AGREEMENT; (ii) YOU RELEASE AND WAIVE CLAIMS UNDER
THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN
ADDITION TO ANYTHING OF VALUE TO WHICH YOU ALREADY ARE ENTITLED; (iii) YOU
HEREBY ARE AND HAVE BEEN ADVISED TO HAVE YOUR ATTORNEY REVIEW THIS AGREEMENT (AT
YOUR COST) BEFORE SIGNING IT; (iv) YOU HAVE TWENTY-ONE (21) DAYS IN WHICH TO
CONSIDER WHETHER TO EXECUTE THIS AGREEMENT; AND (v) WITHIN SEVEN (7) DAYS AFTER
THE DATE ON WHICH YOU SIGN THIS AGREEMENT, YOU MAY, AT YOUR SOLE OPTION, REVOKE
THE AGREEMENT UPON WRITTEN NOTICE TO KRISTI KAYE BURMA, SENIOR VICE PRESIDENT,
HUMAN RESOURCES, ATHENE USA CORPORATION, 7700 MILLS CIVIC PARKWAY, WEST DES
MOINES, IA 50266, AND THE AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THIS SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION BY
YOU. IF YOU REVOKE THIS AGREEMENT, IT SHALL BE NULL AND VOID.

15.
You expressly acknowledge and agree that the payments and benefits set forth in
Paragraph 2 of this Agreement are expressly contingent upon (i) your signing
this Agreement within 21 days after your original receipt thereof, (ii) your
signing the Supplemental Release attached to this Agreement no earlier than the
Separation Date, (iii) your returning the signed Agreement and the signed
Supplemental Release to Kristi Kaye Burma, Senior Vice President, Human
Resources, Athene Holding, 7700 Mills Civic Parkway, West Des Moines, IA 50266,
(iii) the revocation period set forth in Paragraph 14 above and the Supplemental
Release expiring without you having revoked this Agreement or the Supplemental
Release, and (iv) your compliance with this Agreement (including without
limitation the provisions of the Share Award Agreements referenced in Paragraph
8 above).

16.
Nothing in this Agreement is intended to or shall be construed as an admission
by the Company or any of the other Released Parties that any of them violated
any law, interfered with any right, breached any obligation or otherwise engaged
in any improper or illegal conduct with respect to you or otherwise. The Company
and the other Released Parties expressly deny any such illegal or wrongful
conduct.

17.
All notices and other communications required or permitted under this Agreement
shall be deemed to have been duly given and made if in writing and if served
personally on the party for whom intended or deposited, postage prepaid,
certified or registered mail, return receipt requested, in the United States
mail to your address above, if the notice is to you, or if the notice is to the
Company, to John Golden (or his successor), Athene USA Corporation, 7700 Mills
Civic Parkway, West Des Moines, IA 50266, or to such other address as either
party may designate in writing thereafter.

18.
This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of New York, without regard to its choice of law
rules.

19.
The parties agree that in the event any of the provisions in this Agreement
(including without limitation the Share Award Agreements) are found by a court
of competent jurisdiction to be unreasonable or otherwise unenforceable
(including without limitation as to scope, duration, area or otherwise), it is
the purpose and intent of the parties that any such provisions be deemed
modified or limited to the maximum extent permitted under applicable law so
that, as modified or limited, such provisions may be enforced to the fullest
extent possible. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and






--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 7


valid under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law (after any appropriate
modification or limitation pursuant to the preceding sentence), such provision
will be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
20.
This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent.  Payments provided
herein are intended to be exempt from Section 409A of the Code to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4).  Each payment and benefit hereunder shall constitute
a “separately identified” amount within the meaning of Treasury regulation
§1.409A-2(b)(2).  In the event the terms of this Agreement would subject you to
taxes or penalties under Section 409A of the Code (“409A Penalties”), the
Company and you shall cooperate diligently to amend the terms of this Agreement
to avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company be responsible for any 409A Penalties that arise in connection
with any amounts payable under this Agreement. Any amount of expenses eligible
for reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year.  Any reimbursement shall be made no
later than the last day of the calendar year following the calendar year in
which the expenses to be reimbursed were incurred.  The right to any
reimbursement or in-kind benefit pursuant to this Agreement shall not be subject
to liquidation or exchange for any other benefit.

If you understand and agree with the foregoing terms and conditions, please sign
one original of this Agreement and return it to me.
Very truly yours,


/s/ Kristi Kaye Burma


Kristi Kaye Burma
SVP Human Resources
Athene Holding Ltd.




I have read, understand, and voluntarily agree to be bound by each of the terms
contained in this Agreement.






/s/ Guy Smith III
 
December 19, 2016
 
Guy Smith III
 
 
Date
 










--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 8


EXHIBIT





 
Award
Total Shares
(Awarded or Purchased)
Vesting Type
(if applicable)
Vested
(or Purchased) Shares (as of the Separation Date)
Unvested Shares (as of the Separation Date)
  
Class M-2 Shares Award
  -
Time
 -
 -
 
 -
Performance
 -
 -
 
Class M-3 Shares Award
14,000.00
Time
 -
14,000.00
 
 -
Performance
 -
 -
 
Class M-4 Shares Award
80,000.00
Time
32,000.00
48,000.00
 
*66,480.56
Performance
4,111.33
**62,369.23
 
Class A (2012 Subscription Agreement)
6,000.00
N/A
6,000.00
 -
 
Class A (2014 Award)
26,100.00
N/A
26,100.00
  -
 
Class A (2014 Bonus Award)
9,607.99
Time
6,405.33
3,202.66
 
Class A (2015 Bonus Award)
3,229.00
Time
2,153.00
1,076.00
 
Class A (M-2 Conversion 10/10/16)
 119,850.00
N/A
119,850.00
 -
 
Class A (M-3 Conversion 10/10/16)
71,800.00
N/A
71,800.00
 -
 
Class A (M-3 Conversion 10/30/16)
8,975.00
N/A
8,975.00
 -
 
Class A (2016 Option Award)
8,577.00
Time
2,859.00
5,718.00
 
Class A (2016 Restricted Share Unit Award)
1,473.00
Time
491.00
982.00
 
2,946.00
Performance
  -
2,946.00
 
 
 
 
 

* Reflects forfeitures in connection with IPO.
**Remain eligible for vesting as provided in Paragraph 3.e.













--------------------------------------------------------------------------------


Exhibit 10.40


SUPPLEMENTAL RELEASE


Athene Holding Ltd. and its affiliates (the “Company”) and Chip Smith (the
“Employee”) hereby enter into this Supplemental Release ("Release") in
accordance with the Separation Agreement and General Release between the Company
and the Employee dated as of ______________, ____ (the “Agreement”). Capitalized
terms not expressly defined in this Release shall have the meanings set forth in
the Agreement:
1.    The Employee understands and agrees that the Employee’s execution of this
Release within 21 days after (but not before) the Separation Date, without
revocation thereof as provided therein, is among the conditions precedent to the
Company’s obligation to provide any of the payments or benefits set forth in
Paragraph 2 of the Agreement. The Company will provide such payments or benefits
in accordance with the terms of the Agreement once the conditions set forth
therein and in this Release have been met.
2.    The term "Released Parties" as used in this Release includes the Company
and any and all parents, divisions, subsidiaries, partnerships, affiliates
and/or other related entities of the Company (whether or not such entities are
wholly owned) and each of those entities’ past, present, and future owners,
trustees, fiduciaries, shareholders, directors, officers, administrators,
agents, representatives, members, associates, partners, employees, attorneys,
and the predecessors, successors, and assigns of each of them.
3.    The Employee, and anyone claiming through the Employee or on the
Employee’s behalf, hereby agrees to fully, finally and forever waive, release
and discharge the Released Parties from any and all claims, whether known or
unknown, which the Employee has, has ever had, or may ever have against any of
the Released Parties arising from or related to any act, omission, or thing
occurring at any time prior to or on the date of this Release including, but not
limited to, any and all claims that in any way result from, or relate to, the
Employee’s employment, compensation, other terms and conditions of employment,
or termination from employment with the Company or any of the Released Parties,
except benefits to which you are entitled, such as COBRA, other income and
pension and 401(k) plan benefits. These released claims include, but are not
limited to, (a) all claims for any compensation payments, bonus, severance pay,
equity or any other compensation or benefit, except benefits to which you are
entitled, such as COBRA, other income and pension and 401(k) plan benefits, (b)
all claims arising under the Share Award Agreements (as defined in the
Agreement), or the Sixth Amended and Restated Shareholders Agreement of Athene
Holding Ltd. dated as of April 4, 2014 (the “Shareholders Agreement”), (c) all
claims that were or could have been asserted by the Employee or on the
Employee’s behalf: (i) in any federal, state, or local court, commission, or
agency; or (ii) under any common law theory (including without limitation all
claims for breach of contract (oral, written or implied), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel, unjust enrichment, and any other contract, tort
or other common law claim of any kind); and (d) all claims that were or could
have been asserted by the Employee or on the Employee’s behalf under the Age
Discrimination in Employment Act (as amended, including by the Older Workers’
Benefit Protection Act) and any other federal, state, or local, employment,
services or other law, regulation, ordinance, constitutional provision,
executive order or other source of law, including without limitation under any
of the following laws, as amended from time to time: the Rehabilitation Act of
1973 (including Section 504 thereof), the Civil Rights Act of 1866, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and
Medical Leave Act, the Fair Credit Reporting Act, and the Genetic Information
Non-Discrimination Act. Notwithstanding the foregoing, the releases and waivers
in this Paragraph 3 shall not apply to any claim that by law is non-waivable,
such as claims for unemployment or workers’ compensation benefits.
4.    The Employee confirms that the Employee has not filed any legal or other
proceeding(s) against any of the Released Parties, is the sole owner of and has
not transferred the claims released herein, and has the full right to grant the
releases and agreements in this Release. In the event of any further proceedings
based upon any released matter, none of the Released Parties shall have any
further monetary or other obligation of any kind to the Employee.
5.    THE EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES THAT: (a) THE EMPLOYEE
HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS RELEASE; (b)





--------------------------------------------------------------------------------

Guy Smith III
December 19, 2016
Page 10


THE EMPLOYEE RELEASES AND WAIVES CLAIMS UNDER THIS RELEASE KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH THE EMPLOYEE ALREADY IS ENTITLED; (c) THE EMPLOYEE HEREBY IS AND HAS BEEN
ADVISED OF THE EMPLOYEE’S RIGHT TO HAVE THE EMPLOYEE’S ATTORNEY REVIEW THIS
RELEASE (AT THE EMPLOYEE’S COST) BEFORE SIGNING IT; (d) THE EMPLOYEE HAS
TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER WHETHER TO EXECUTE THIS RELEASE; AND
(e) WITHIN SEVEN (7) DAYS AFTER THE DATE ON WHICH THE EMPLOYEE SIGNS THIS
RELEASE, THE EMPLOYEE MAY, AT THE EMPLOYEE’S SOLE OPTION, REVOKE THE RELEASE
UPON WRITTEN NOTICE TO KRISTI KAYE BURMA, SENIOR VICE PRESIDENT, HUMAN
RESOURCES, ATHENE HOLDING, 7700 MILLS CIVIC PARKWAY, WEST DES MOINES, IA 50266,
AND THE RELEASE WILL NOT BECOME EFFECTIVE UNTIL THIS SEVEN-DAY REVOCATION PERIOD
HAS EXPIRED WITHOUT ANY REVOCATION BY THE EMPLOYEE. IF THE EMPLOYEE REVOKES THIS
RELEASE, IT SHALL BE NULL AND VOID, AND THE EMPLOYEE WILL NOT RECEIVE THE
PAYMENTS OR BENEFITS UNDER THE AGREEMENT.
6.    Nothing in this Release is intended to or shall be construed as an
admission by any of the Released Parties that any of them violated any law,
breached any obligation or otherwise engaged in any improper or illegal conduct
with respect to the Employee or otherwise. The Released Parties expressly deny
any such illegal or wrongful conduct. This Release, the Agreement and any other
agreements specified in Paragraph 10 of the Agreement are the entire agreement
of the parties regarding the matters described in such agreements and supersede
any and all prior and/or contemporaneous agreements, oral or written, between
the parties regarding such matters. This Release is governed by New York law,
may be signed in counterparts, and may be modified only by a writing signed by
all parties.
THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:
 
 
 
 
ATHENE HOLDING LTD.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 






